IUnited States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3567
                       ___________________________

                  In re: Mirapex Products Liability Litigation

                            ------------------------------

                       Kathryn Gillette; Raif Szczepanski

                     lllllllllllllllllllll Plaintiffs - Appellants

                                          v.

Boehringer Ingelheim Pharmaceuticals, Inc.; Pfizer, Inc.; Pharmacia Corporation;
                     Pharmacia & Upjohn Company LLC

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: April 12, 2017
                              Filed: April 17, 2017
                                  [Unpublished]
                                 ____________

Before RILEY, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Kathryn Gillette and Raif Szczepanski appeal the district court’s1 adverse grant
of summary judgment in their diversity action for damages based on a prescription
drug’s alleged side effect on Gillette. Having carefully reviewed the record and the
parties’ arguments on appeal, we conclude that summary judgment was properly
granted for the reasons stated by the district court. See Beaulieu v. Ludeman, 690
F.3d 1017, 1024 (8th Cir. 2012) (grant of summary judgment is reviewed de novo,
viewing record in light most favorable to nonmovant); Integrity Floorcovering, Inc.
v. Broan-Nutone, LLC, 521 F.3d 914, 917 (8th Cir. 2008) (district court’s
determination of state law is reviewed de novo).2 Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
      2
       We do not consider allegations or claims that were not mentioned below. See
Stone v. Harry, 364 F. 3d 912, 914 (8th Cir. 2001) (stating general rule that claims
not presented in district court may not be advanced for first time on appeal).

                                         -2-